

115 HR 6885 IH: Conserving Ecosystems by Ceasing the Importation of Large Animal Trophies Act
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6885IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2018Mr. Grijalva (for himself, Mr. Lynch, Ms. Speier, Mr. Moulton, Mr. Brendan F. Boyle of Pennsylvania, Ms. Roybal-Allard, Mrs. Napolitano, Mr. Quigley, Mr. Blumenauer, Ms. DelBene, Ms. Tsongas, Mr. Lowenthal, Mr. Cartwright, Ms. Clark of Massachusetts, Ms. Lofgren, Mr. Gutiérrez, Mr. Ted Lieu of California, Ms. Brownley of California, Mrs. Davis of California, Mr. Pocan, Mr. Beyer, and Mr. Heck) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Foreign Affairs, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Endangered Species Act of 1973 to prohibit import and export of any species listed or
			 proposed to be listed under such Act as a threatened species or endangered
			 species, and for other purposes.
	
 1.Short titleThis Act may be cited as the Conserving Ecosystems by Ceasing the Importation of Large Animal Trophies Act or the CECIL Act. 2.Amendment to prohibited actsSection 9(a)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(a)(1)) is amended by striking subparagraph (A) and inserting the following:
			
 (A)import into or export from the United States any species listed or proposed to be listed under section 4(c) as a threatened species or endangered species;.
 3.Imports of sport-hunted trophiesSection 10(a) of the Endangered Species Act of 1973 (16 U.S.C. 1539(a)) is amended by adding at the end the following:
			
 (3)Before issuing any permit under this Act authorizing import from any country of a sport-hunted trophy of a threatened species or endangered species, the Secretary must make a finding after public notice and comment pursuant to section 553 of title 5, United States Code, of whether hunting of the species in such country enhances the propagation or survival of the species.
 (4)Notwithstanding sections 9(b) and 9(c)(2), no permit may be issued by the Secretary for the import of a sport-hunted trophy of an elephant or lion taken in Tanzania, Zimbabwe, or Zambia.
				. 
 4.Permit fees for sport-hunted trophy importsSection 10(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1539(a)(2)) is amended by redesignating subparagraph (C) as subparagraph (D), and by inserting after subparagraph (B) the following:
			
 (C)No permit may be issued by the Secretary under this Act for import of a sport-hunted trophy unless the applicant pays to the Secretary all administrative costs incurred by the United States that are associated with processing the permit application..
 5.Transparency of sports-hunted trophy import permitsSection 10(c) of the Endangered Species Act of 1973 (16 U.S.C. 1539(c)) is amended by striking which is made under this section and inserting in its place under this Act for an endangered species or threatened species. 6.Termination of International Wildlife Conservation CouncilThe International Wildlife Conservation Council of the United States Fish and Wildlife Service is hereby abolished.
		7.Government Accountability Office study
 (a)In generalNot later than 6 months after the date of the enactment of this Act, the Comptroller General of the United States shall conduct and submit to the Congress a report on the results of a study of the effectiveness of trophy hunting in supporting international wildlife conservation efforts.
 (b)ReportThe report shall— (1)include a detailed analysis of how permit fees and other payments from hunters to government entities and hunting guides in host countries are applied to tangible actions supporting the conservation of the target species and other wildlife in such countries;
 (2)identify data gaps and recommend information that hunters and host countries must submit to verify the impacts of trophy hunting on wildlife conservation efforts; and
 (3)recommend actions that the Department of the Interior and the Congress should take to ensure that trophy hunting contributes to conservation.
				